Citation Nr: 1628296	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for anxiety and depression.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977 and December 1990 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a May 2016 hearing before the Board; a transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  In an unappealed August 2008 RO decision, service connection for anxiety and depression was denied.

2. New evidence received since the August 2009 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder, to include PTSD.

3.  PTSD is related to active service.


CONCLUSION OF LAW

1.  New and material evidence has been received since the August 2008  RO decision denying service connection for anxiety and depression; the service-connection claim for anxiety and depression is reopened  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.104, 3.156(a), 3.304(f), 20.200, 20.302, 20.1103 (2015).
2.  Service connection for PTSD is warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.102. 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran filed a claim for entitlement to service connection for anxiety and depression that was addressed in an August 2008 rating decision.  The RO denied the claim, finding the evidence of record insufficient to demonstrate in-service incurrence or aggravation of the conditions.  The Veteran did not appeal the claim's denial and the August 2008 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Because a veteran without medical expertise is not competent to diagnose his condition, a claim for mental disability is not limited to the disability claimed but rather incorporates any mental disability reasonably encompassed by the evidence in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's initial claim for anxiety and depression incorporated a claim for PTSD, and consideration of his PTSD claim first requires that VA reopen his previously denied claim.  

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b); King v. Shinseki, 23 Vet. App. 464, 468 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  The finality of a previously disallowed claim can be overcome by the submission of new and material evidence, however.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence received since the August 2008 rating decision is both new and material; it includes statements regarding his in-service PTSD combat stressors as well as confirmation of combat service in 1991.  The Veteran's reported stressors are consistent with the circumstances of his service; thus, the stressors are presumed to have occurred and the Veteran has submitted new and material evidence regarding his in-service injury.  See 38 C.F.R. § 3.304(f).  Reopening the Veteran's claim is therefore warranted.

Having determined that it is appropriate to reopen the claim, the Board must now address its merits.  

The Veteran contends that service connection is warranted for PTSD because it is due to his combat service in 1991.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

In making its decision, the Board is required to consider and discuss all relevant evidence on both sides of the issue.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Under the "benefit-of-the-doubt" rule, where an approximate balance of positive and negative evidence exists regarding the merits of an issue material to the determination of a matter, the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 -57 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The medical evidence of record is mixed with regard to the first element: whether the Veteran has PTSD.  After a thorough analysis, an August 2010 VA medical examination found that the Veteran did not meet the criteria for PTSD; instead, the examiner diagnosed depressive disorder NOS related to chronic pain and non-service-related psychosocial stressors.  On the other hand, two VA providers who treated the Veteran over a period of years - Dr. L. K. (VA psychologist) and Dr. Dr. C. S. (VA psychiatrist) -  have both diagnosed PTSD.  Dr. L. K. diagnosed the Veteran with PTSD and mood disorder in an April 2010 treatment note.  Dr. L. K. attributed the mood disorder to chronic pain but did not specifically outline the  elements of the PTSD diagnosis.  In January 2011, following the rating decision that denied service connection for PTSD, the Veteran visited Dr. C. S., who opined that the Veteran tends to minimize his symptoms to avoid being perceived as a "complainer"; Dr. C. S. continued, "I am afraid this has impacted his claim negatively. He is certainly experiencing [PTSD] related to his gulf war combat experience."  In addition, an April 2015 treatment note from Dr. L. K. diagnosed the Veteran with PTSD related to Gulf War combat.  Although this diagnosis again did not break down the elements of the diagnosis, it did state that it was based on criteria in accordance with DSM-5.  

The Board finds the long-term treatment by Drs. L. K. and C. S. counterbalances the more detailed, negative opinion from the August 2010 VA examination, leaving the evidence in equipoise.  Because the Board finds an approximate balance in the evidence, it resolves the issue in the Veteran's favor and finds that the Veteran meets the criteria for a diagnosis of PTSD.  In addition, Drs. L. K. and C. S. specifically link the Veteran's PTSD to his Gulf War service; thus, the second element - a link between service and the stressor - is met.

Finally, the Board finds there is credible supporting evidence that the claimed in-service stressor occurred.  The Veteran reported stressors from his Gulf War period of service, including missile attacks, and his personnel records document that he served in the Gulf War and received the National Defense Service Medal with Bronze Star and the Southwest Asia Service Medal with Bronze Star. Thus, the Veteran's lay statements are sufficient to establish the occurrence of the reported stressors, and the third element is met.  38 C.F.R. § 3.304(f)  Accordingly, service connection for PTSD is warranted. 

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.


ORDER

A reopening of the claim for entitlement to service connection for anxiety and depression is granted.

Entitlement to service connection for PTSD is granted.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


